353 F.2d 739
UNITED STATES of America, Appellee,v.Raymond Edward DAVIS, Appellant.
No. 10226.
United States Court of Appeals Fourth Circuit.
Argued Dec. 6, 1965.Decided Dec. 8, 1965.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond; John D. Butzner, Jr., Judge.
R. R. Ryder, Richmond, Va., for appellant.
T. P. Baer, Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., on biref), for appellee.
Before SOBELOFF, BOREMAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
This appeal is from the District Court's denial of a motion for a new trial based on newly discovered evidence.  Neither the asserted discrepancy in the testimony nor the allegedly new evidence is of sufficient materiality or weight to warrant our saying that the District Court abused its discretion.  We find no error; the appeal is frivolous.


2
Affirmed.